Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   January 30, 2017

The Court of Appeals hereby passes the following order:

A16A0623. WENDI CLIFTON v. ERIN MCALISTER.

       Wendi Clifton sued Erin McAlister for specific performance of a parenting
agreement that she had executed with McAlister, her former same-sex partner. The
trial court dismissed the action for failure to state a claim. Clifton filed an application
for discretionary appeal, which we denied. See Case No. A16D0075 (denied
November 3, 2015). Clifton also filed a notice of appeal, resulting in the instant
direct appeal. We transferred the case to the Supreme Court because the issues on
appeal appeared to fall within that Court’s subject matter jurisdiction. The Supreme
Court, however, returned the case to us, concluding that its subject matter jurisdiction
was not implicated, and we reinstated the appeal.
       Our denial of Clifton’s discretionary application was a decision on the merits,
and the doctrine of res judicata bars any subsequent appeals from the same order. See
Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007); Northwest Social
& Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003). For these
reasons, we lack jurisdiction over this direct appeal, which is hereby DISMISSED.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           01/30/2017
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.